                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                        DOCKET NO: 3:17-cv-00242-MOC-DSC


D. LANE BAUCOM, JR.,                                 )
                                                     )
                      Plaintiff,                     )
                                                     )
               vs.                                   )                      ORDER
                                                     )
DoALL COMPANY,                                       )
                                                     )
                      Defendant.                     )

       THIS MATTER is before the Court on Defendant’s Emergency Motion for Stay of

Execution on the Judgment and to Approve the Form and Amount of Security (Doc. No. 105).

Having considered the matter, the Court enters the following Order.

       On February 22, 2019, after a trial, a jury found that Defendant breached its employment

agreement with Plaintiff by prematurely terminating his employment. (Doc. No. 83). The jury

likewise found that Plaintiff suffered $258,444.01 in damages, and the Court entered a judgment

in accordance with that finding. (Doc. No. 86). Subsequently, the Court amended its judgment,

awarding Plaintiff $502.89 in court costs, $46,845.63 in pre-judgment interest, and 2.534% post-

judgment interest from March 14, 2019 until the judgment is fully paid. (Doc. No. 99). Defendant

filed a Notice of Appeal to the United States Court of Appeals for the Fourth Circuit on August

14, 2019 but did not post a surety bond with the district court. (Doc. No. 100).

       On October 28, 2019, Plaintiff caused a writ of execution to be issued for $309,900.88.

(Doc. No. 106). After the U.S. Marshals levied Defendant’s bank account but before Plaintiff

obtained the funds, Defendant filed this emergency motion, seeking to stay the execution of

judgment so that it could post security while the case was on appeal. (Doc. No. 105). After a
telephone conference, this Court temporarily stayed the execution, ordering the Marshals to hold

the levied funds pending further disposition by the Court. (Doc. No. 107).

       Federal Rule of Civil Procedure 62(b) provides, that “any time after a judgment is entered,

a party may obtain a stay by providing a bond or other security. The stay takes effect when the

court approves the bond or other security and remains in effect for the time specified in the bond

or other security.” This rule exists “to preserve the status quo while protecting the non appealing

party’s rights pending appeal.” Denver Glob. Prod., Inc. v. Leon, No. 5:17-CV-102, 2019 WL

2057277, at *2 (W.D.N.C. May 9, 2019). Rule 62(b) affords the Court discretion to set the amount

of bond, but usually, the amount set is “an amount that will permit full satisfaction of the judgment

together with costs and interests.” Barranco v. 3D Sys. Corp., No. 3:14-CV-188, 2017 WL

3174948, at *1 (W.D.N.C. July 26, 2017) (quoting Van Pelt v. UBS Fin. Servs., No. 3:05-CV-477,

2007 WL 3224747, at *1 (W.D.N.C. Oct. 29, 2007)).

       District courts are divided on whether a Rule 62(b) stay can be issued retroactively. See

Newburgh/Six Mile Ltd. P’ship II v. Adlabs Films USA, Inc., No. 09-CV-11067, 2010 WL

3582542, at *3 (E.D. Mich. Sept. 10, 2010). Courts holding in the affirmative recognize that a

retroactive stay furthers Rule 62(b)’s intention of preserving the status quo. See Thunder Mountain

Custom Cycles, Inc. v. Thiessen Prod., Inc., No. 06-CV-2527, 2008 WL 5412469, at *4 (D. Colo.

Dec. 24, 2008). But as Plaintiff concedes, even those courts holding in the negative recognize that

they have “general equitable powers” to issue a retroactive stay. (Doc. No. 113 at 10).

       Regardless of the source of authority, the Court finds that a retroactive stay is warranted

here for several reasons. First, allowing Defendant to post security will prevent undue hardship

caused by the “the sometimes impossible task of recouping transferred assets if there is a reversal

on appeal.” Fairlane Car Wash, Inc. v. Knight Enters., Inc., No. 07-CV-10165, 2009 WL 2447616,



                                                 2
at *3 (E.D. Mich. Aug. 6, 2009); see Ascher v. Gutierrez, 66 F.R.D. 548, 549 (D.D.C. 1975).

Second, security likewise “guarantee[s] payment of the judgment [to Plaintiff] in the event

Defendant is not successful.” Ascher, 66 F.R.D. at 549. Third, a stay “saves both parties the time

and expense of exchanging funds, and the possibility of doing so again depending on the decision

by the Court of Appeals.” Fed. Nat. Mortg. Ass’n v. Royal Manor Apartments, LLC., No. 13-CV-

12441, 2014 WL 4895638, at *2 (E.D. Mich. Sept. 30, 2014). And finally, based upon defense

counsel’s affidavit (Doc. No. 114), the Court finds Defendant has not unduly delayed its appeal.

See Thunder Mountain Custom Cycles, 2008 WL 5412469, at *4.

       Accordingly, the Court will grant Defendant’s request to stay the execution and order the

already-levied funds to be deposited with the Clerk of Court as a cash bond staying the execution.

Furthermore, to ensure the security is sufficient to “permit full satisfaction of the judgment together

with costs and interests,” Barranco 2017 WL 3174948, at *1 (emphasis added), the Court will also

order Defendant to post a supersedeas bond in the amount of $10,099.12 with the Clerk of Court

within fourteen days to cover any additional post-judgment interest that may accrue during the

pendency of the appeal. If Defendant fails to timely post the bond, this stay will lift, and Plaintiff

may proceed with executing the judgment.




                                                  3
                                     ORDER

       IT IS, THEREFORE, ORDERED that Defendant’s Emergency Motion

for Stay of Execution on the Judgment and to Approve the Form and Amount of

Security (Doc. No. 105) is GRANTED.           Pursuant to Federal Rule of Civil

Procedure 62(b) and the Court’s general equitable powers, the Court ORDERS the

levied funds be deposited with the Clerk of Court as a cash bond staying execution

of the judgment pending resolution of Defendant’s appeal.

       IT IS FURTHER ORDERED that Defendant SHALL post an additional

supersedeas bond in the amount of $10,099.12 with the Clerk of Court. If the

supersedeas bond is not posted within fourteen days (14) of this Order, this stay

will lift, and Plaintiff may proceed with executing the judgment.


                             Signed: December 3, 2019




                                         4
